Citation Nr: 1706796	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for PTSD.

In July 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge, and a transcript of that hearing is of record. 

This case was previously before the Board in July 2012, June 2014, and July 2016.  In the July 2016 decision, the Board remanded the claim for additional development.

As noted by the Board in the July 2016 remand, in a July 2012 letter, the Veteran listed some current medical condition he has which are currently not on appeal, and which he already previously filed a claim for including: heart problems, hypertension, borderline diabetes, and dental problems.  He also listed conditions for which he has not yet filed claims including: gout, frequent headaches, inability to sleep, flat feet, back problems, vertigo, and nail fungus.  The Veteran filed a VA 21-526EZ in September 2016 claiming service connection for neuropathy of the left and right legs.  The issues of entitlement to service connection for gout, frequent headaches, sleep problems, flat feet, back problems, vertigo, nail fungus, hypertension, borderline diabetes, neuropathy of the left leg, and neuropathy of the right leg have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be remanded for additional development.  In the July 2016 remand, the Board requested a VA examiner to review the virtual claims file and determine the nature and etiology of any psychiatric disorder, to include PTSD and depressive disorder.  Specifically, the examiner needed to state whether the Veteran had a current diagnosis for PTSD; state whether the Veteran has a diagnosis for PTSD at any time during the appeal period; address the Veteran's VA diagnosis of chronic PTSD; offer an opinion as to the link between current symptomatology and in-service stressors for any current or past PTSD diagnosis; and offer an opinion as to the etiology and link between a current diagnosis and active duty service for the depressive disorder and any additional psychiatric disorders.

In an August 2016 opinion the VA examiner stated the Veteran did not meet the DSM-5 criteria for PTSD.  The examiner was unable to determine if the veteran met the criteria for another mental disorder because the veteran was not cooperative with the examination.  Two tests were administered and the results of both tests were indicative of feigning symptoms.  The examiner noted that although the Veteran was not diagnosed with a mental disorder, he could still have a mental disorder; but the examiner was unable to differentiate between legitimate symptoms and feigned symptoms.

The Board finds that the August 2016 opinion is inadequate.  The VA examiner did not specifically address the Veteran's past diagnosis for PTSD or depressive disorder.  See McClain v. Nicholson, 21 Vet.App. 319 (2007).  When asked to provide an opinion regarding past diagnosis for PTSD and depressive disorder, the examiner refers to his "opinion provided above", which addresses his inability to adequately evaluate the Veteran due to feigned symptoms.  The examiner did address if the Veteran has a current diagnosis for PTSD.  However, an adequate opinion as to any diagnosis for PTSD and depressive disorder during the appeal period was not provided by the examiner.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2016 opinion is inadequate, the claim must be remanded for a new VA examination and opinion.

Finally, VA treatment records in the file date to December 2016.  As more recent records may be relevant to the claim, the Board requests the appellant's complete VA treatment records from December 2016 to present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from December 2016 to present. If no records are available, the claim folder must indicate this fact.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran and his representative must be given an opportunity to respond.  

2. Then, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any psychiatric disorder, to include PTSD and depressive disorder.  The virtual claims file must be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.

Specifically, the examiner must address the following: 

(a) Identify any current psychiatric disorders that the Veteran may be diagnosed with based upon the examiner's findings.

(b) State whether the Veteran had been diagnosed with PTSD at any time during the appeal period (noting that the claim was received on October 2008).  The VA examiner should note whether the Veteran's VA diagnosis of chronic PTSD was incorrectly diagnosed or resolved.  

(c) If the Veteran has a diagnosis of PTSD or has been diagnosed with PTSD after filing his claim, the examiner should specify whether it is at least as likely as not (a 50 percent or greater probability) that there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

(d) The VA examiner should offer an opinion as to the etiology of the Veteran's depressive disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that the depressive disorder had its onset during or was incurred during a period of active duty.

(e) If the examination results in a psychiatric diagnosis other than PTSD or depressive disorder, the examiner should offer an opinion as to the etiology of the Veteran's psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that the depressive disorder had its onset during or was incurred during a period of active duty.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

3. After ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







